

[Exhibit 10.5]
 
PATENT LICENSE AGREEMENT
 
THIS PATENT LICENSE AGREEMENT (the "Agreement") is made and entered into as of
January 26, 2009 (the "Effective Date") by and between: Advanced MicroSensors,
Inc., a Delaware corporation, having a principal place of business at 333 South
Street, Shrewsbury, Massachusetts 01545, USA ("AMS" or "Licensor"), and SPINIC,
Inc., a China-based corporation, having a principal place of business at 1
Zhongnan Road, Yichang City, Fubei Province 443003, P. R. China("SPINIC" or
"Licensee"). Licensor and Licensee are sometimes referred to in this Agreement
collectively as the "Parties" and individually as a "Party".
 
Background
 
A.            SPINIC, Inc., a startup company, is aiming at developing,
manufacturing and selling spintronic devices including sensor, data couplers and
MRAMs.
 
B.            SPINIC, Inc. desires AMS (Advanced MicroSensors, Inc.) to grant it
the right in using the currently pending AMS patent titled "Giant
Magneto-resistive resistor and sensor apparatus and method". (Patent application
number 111763,560, hereinafter referred as "Licensed Patent".)
 
C.            AMS agrees to grant this license to SPINIC, Inc.  The license will
be a non-exclusive, non-transferable, perpetual, and royalty free license to
design, manufacture and sell products using the information in the patent.
Further, the Parties desire to make certain other promises and covenants to each
other, all as set forth in this Agreement.
 
IN CONSIDERATION of the mutual promises and obligations of the Parties
hereinafter set forth, Licensor and Licensee agree as follows:
 
1. 
License Grant.

 
1.1
Licensor hereby grants to Licensee, and Licensee hereby accepts from Licensor, a
non-exclusive, non-transferable, perpetual (except in case of a material breach
by Licensee of the terms hereof) and royalty free license under the Licensed
Patent Claims, to make, have made, develop, use, sell, offer to sell, have sold,
lease, import, export globally and otherwise dispose of the Licensed Product,
and to sublicense through multiple tiers to Licensee's customers to use, sell,
and offer to sell the Licensed Product globally.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
2.
Device Manufacture Using the License.

 

2.1
SPINIC agrees to use AMS as its exclusive foundry for developing and
manufacturing any product that incorporates the licensed technology for three
years, starting on the date of First Revenue Shipment of the first product using
the licensed technology. AMS services will be performed for SPINIC pursuant to
AMS's standard terms and conditions. After three years, SPINIC may continue to
choose AMS as one of its foundries depending on its manufacture cost
competitiveness.

 
2.2
AMS agrees to give SPINIC most competitive rate for device process and
manufacture.

 
2.3. 
SPINIC agrees not to sell GMR-based products to AMS' current customers.

 
2.4
AMS agrees to treat SPINIC's products with care and to resolve any production
issues in a timely manner

 
3. 
Enforcement.

 
Licensor has the sole right, but not the obligation, to file and control any
action for infringement of the Licensed Patent. Any damages awarded in and
collected by reason of such lawsuit will belong to Licensor. Licensee agrees:
(a) to notify Licensor as soon as possible as to any infringing activity by
Third Parties; (b) that it will, to the full extent legally permissible, abstain
from any proceedings that may affect the validity of any patents licensed
pursuant to this Agreement and (c) Licensee agrees to notify Licensor of any
facts which may affect the validity, scope, or enforceability of the Licensed
Patents of which Licensee becomes aware.
 
4. 
Term and Termination.

 
The term of this Agreement will become effective on the Effective Date and will
be perpetual.
 
5. 
Representations and Warranties.

 
Each Party represents and warrants that it has full right, power, and authority
to enter into this Agreement, and to perform its obligations and duties under
this Agreement. Further, each Party hereto represents and warrants to the other
that, as of the Effective Date the execution, delivery and performance of this
Agreement has been duly authorized and approved by all necessary corporate
action, and no other corporate or shareholder action or other proceeding on the
part of such Party or its shareholders is necessary to authorize this Agreement.
 
6. 
No Warranty.

 
6.1 NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, INCLUDING,
WITHOUT LIMITATION, SECTION 5, LICENSEE ACKNOWLEDGES AND AGREES THAT THIS
LICENSE IS PROVIDED TO LICENSEE ON AN "AS IS" BASIS, WITHOUT WARRANTY OF ANY
KIND. LICENSOR MAKES NO WARRANTY OR REPRESENTATION (WHETHER EXPRESS, OR IMPLIED,
OR OTHERWISE) THAT THE LICENSED PATENT IS VALID OR ENFORCEABLE OR THAT ANY
MANUFACTURE, SALE, OFFER TO SELL, LEASE, USE OR IMPORTATION OF ANY LICENSED
PRODUCT WILL BE FREE FROM INFRINGEMENT OF PATENTS OTHER THAN THOSE LICENSED
HEREUNDER. FURTHER, LICENSOR DISCLAIMS ANY IMPLIED WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE.
 
 
2

--------------------------------------------------------------------------------

 

CONFIDENTIAL
 
6.2          All statements and representations (other than fraudulent
misrepresentations) warranties, terms and conditions (except for those set out
in this Agreement) including any implied by statute, common law or otherwise are
hereby excluded to the maximum extent permissible by law.
 
7. 
Limitation of Liability.

 
7.1           UNDER NO CIRCUMSTANCES AND UNDER NO LEGAL THEORY, TORT, CONTRACT,
OR OTHERWISE, SHALL LICENSOR BE LIABLE TO LICENSEE FOR ANY DAMAGES OF ANY KIND
ARISING OUT OF THIS AGREEMENT, REGARDLESS OF WHETHER THEY ARE DIRECT, INDIRECT,
SPECIAL, EXEMPLARY, INCIDENTAL, OR CONSEQUENTIAL DAMAGES INCLUDING WITHOUT
LIMITATION, DAMAGES FOR LOST PROFITS, LOSS OF GOODWILL, WORK STOPPAGE, EQUIPMENT
FAILURE OR MALFUNCTION, OR ANY OTHER COMMERCIAL DAMAGES OR LOSSES. SUCH
LIMITATION WILL APPLY EVEN IF LICENSOR IS ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.
 
7.2           Licensee shall assume all risks associated with the development,
manufacture, use and supply of the Licensed Products and shall be responsible
for all Third Party claims relating to the Licensed Products including claims
based upon product liability laws and claims in relation to infringement of
Third Party intellectual property rights.
 
7.3          Licensor shall have no liability to Licensee whether in contract,
tort, negligence or otherwise for any loss or damage arising out of and/or in
connection with: (a) any research, development, manufacture, use, distribution
or supply of the Licensed Products by or on behalf of the Licensee; and/or (b)
any possession or use by a Third Party of the Licensed Products manufactured
and/or supplied by or on behalf of the Licensee.
 
7.4          Licensee shall fully indemnify, hold harmless and, at the
Licensor's request, defend the Licensor from and against any and all claims,
suits, and liabilities or portions thereof and the associated costs and expense,
including attorneys' fees, awarded by a court of competent jurisdiction or
incurred pursuant to a settlement, which are caused (a) by the Licensee's breach
of any term or provision of this Agreement; (b) by any willful, reckless, or
negligent act, error or omission by the Licensee, its employees, officers,
agents or representatives in the performance of this Agreement and/or (c) by any
product of Licensee or any sublicensee of Licensee.
 
8. 
Entire Agreement.

 
This Agreement, including the schedules attached hereto, constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior writings, instruments and agreements between the parties,
whether oral or written, pertaining to such subject matter. It may only be
amended by a writing signed by each of the parties.
 
 
3

--------------------------------------------------------------------------------

 

CONFIDENTIAL
 
9. 
Applicable Law; Arbitration.

 
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the Commonwealth of Massachusetts, without regard to its
conflict of laws provisions. Any action relating to this Agreement shall be
adjudicated by final and binding arbitration (enforceable in any court of
competent jurisdiction) before a three-member arbitration panel situated in
Boston, Massachusetts USA pursuant to the Commercial Arbitration Rules of the
American Arbitration Association. Any refusal to participate in such arbitration
or effort to have this Agreement adjudicated in another forum shall be deemed a
material breach hereof, provided that injunctive relief in aid of arbitration
may be sought in the state or federal courts of the Commonwealth of
Massachusetts. Both parties submit to the jurisdiction of such courts.
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by the
proper officers as of the Effective Date.
 
LICENSOR:
 
LICENSEE:
     
Advanced MicroSensors, Inc.
 
SPINIC, Inc.
     
By:
   
By:
       
Name:
   
Name:
 
Timothy C. Stucchi
 
Zhenghong Qian
     
Title:
   
Title:
 
President and CEO
 
Chief Technology Officer

 

         
Date:
  
  
Date:
 

 
 
4

--------------------------------------------------------------------------------

 